PER CURIAM.
After considering the record and new briefs and hearing oral argument, the Court concludes that plaintiff’s petition for discretionary review was improvidently allowed. The Court further concludes that it should reconsider its earlier order denying defendants’ motion to dismiss the appeal. Upon reconsideration, the Court determines that defendants’ motion to dismiss plaintiff’s appeal should be allowed.
DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.
DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S APPEAL ALLOWED.